PACKAGING CONTAINER WITH PREFORMED SEALING RING

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections—35 USC §112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 recites “the filament is fiber, filament or tape”, which is an improper broadening of the subject matter of claim 1 (indicating that fiber and tape are considered distinct materials from filament, while simultaneously broadening what claim 1 limited to filament so as to include these other materials).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections—35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingemann (US 4,529,100).
Regarding claim 22, Ingemann teaches a packaging container (Abstract) comprising: a rigid (e.g., capable of supporting a thermoformed shape [col. 1, LL. 27-31, LL. 35-40; col. 12, LL. 18-26]) tray 10 comprising a base 11 and a flange 12, the base 11 having a rim 14 and defining a cavity configured to receive contents therein, the flange 12 extending from the rim 14 and having an upper surface 13, the upper surface 13 having a shape (Fig. 1a; col. 4, LL. 53-57; col. 5, LL. 1-5); a sealing ring 20 applied to the upper surface 13, the sealing ring 20 being preformed from heat sealable material prior to being applied to the upper surface 13 (Fig. 1c; col. 4, LL. 57-66; col. 5, LL. 6-19); and a flexible film 40 adhered to the sealing ring 20 to cover the contents and enclose the cavity, the flexible film 40 adapted to be peeled away from the sealing ring 20 to provide access to the contents (Fig. 1a-c, 2f-j, 3a-c; col. 5, LL. 6-19; col. 6, LL. 30-35; col. 7, LL. 24-27).
Regarding claim 29, the sealing ring 20 is substantially flat in order to lay flat against the upper surface 13 (Fig. 1a-c; col 4, LL. 57-66).

Claim Rejections—35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingemann as applied to claims 22 and 29 above, and further in view of Smyers (US 2012/0024856).
Regarding claim 23, Ingemann does not specifically describe the heat sealable material in detail.  However, Smyers similarly teaches a packaging container having a sealing ring 70 providing sealing between a flanged tray 60 and a lid 80 (Abstract; Fig. 1A-D; [0019-0020, 0023]).  Smyers teaches that the sealing ring 70 may be provided in the form of a filament of heat sealable (weldable) material (Fig. 1b-d; [0025]), such that it would have been obvious to one of ordinary skill in the art to likewise select a filament for the heat sealable material of Ingemann.

Claims 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingemann as applied to claims 22 and 29 above.
Regarding claim 24, Ingemann teaches that such packaging containers are commonly sealed with the aid of heat activated adhesive (col. 1, LL. 41-47), such that it would have been obvious to one of ordinary skill in the art to dispose a layer of heat 
Regarding claim 25, Ingemann teaches that such packaging containers are commonly sealed with the aid of adhesive (col. 1, LL. 41-47), such that it would have been obvious to one of ordinary skill in the art to provide the heat sealable material with an adhesive having an affinity for the flange 12 to which the heat sealable material is sealed.
Regarding claim 26, Ingemann teaches that such packaging containers are commonly sealed with the aid of adhesive (col. 1, LL. 41-47), such that it would have been obvious to one of ordinary skill in the art to provide the heat sealable material with an adhesive having an affinity for the flexible film 40 to which the heat sealable material is sealed.
Regarding claim 27, Ingemann teaches that such packaging containers are commonly sealed with the aid of adhesive (col. 1, LL. 41-47), such that it would have been obvious to one of ordinary skill in the art to coat the sealing ring 20 with an adhesive having an affinity for the flange 12 to which the sealing ring 20 is sealed.
Regarding claim 28, Ingemann teaches that such packaging containers are commonly sealed with the aid of adhesive (col. 1, LL. 41-47), such that it would have been obvious to one of ordinary skill in the art to coat the sealing ring 20 with an adhesive having an affinity for the flexible film 40 to which the sealing ring 20 is sealed.

Claims 1-6, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingemann in view of Smyers.

Ingemann teaches that the sealing ring 20 is preformed and made from heat sealable material (Fig. 1c; col. 4, LL. 57-66; col. 5, LL. 6-19), but otherwise does not specifically teach how the sealing ring 20 is made.  Smyers similarly teaches a packaging container having a sealing ring 70 providing sealing between a flanged tray 60 and a lid 80 (Abstract; Fig. 1A-D; [0019-0020, 0023]).  Smyers teaches that the sealing ring 70 may be preformed by extruding a filament of heat sealable (weldable) material, shaping the filament into a circular, closed configuration matching that of the tray’s flange, joining two ends of the filament, and welding the two ends together [0025].  While Smyers does not explicitly teach cutting the filament to create the two ends, it would have been obvious to one of ordinary skill in the art to do so from Smyers’ disclosure that the filament is fabricated by extrusion, extrusion being widely known as suitable for continuous production of material of uniform cross-section, which can then be cut to units of the desired length, thereby presenting economies of scale in mass-produced articles.

Regarding claim 2, Ingemann teaches that the sealing ring 20 is adhered to the upper surface 13 of the flange 12 by welding and that such packaging containers are commonly sealed using heat welding (Fig. 1c; col. 1, LL. 41-47; col. 5, LL. 6-19), such that it would have been obvious to one of ordinary skill in the art to adhere the sealing ring 20 to the upper surface 13 of the flange 12 by heat welding.
Regarding claim 3, Ingemann teaches that the sealing ring 20 may be adhered to the upper surface 13 of the flange 12 by sonic welding (Fig. 1c; col. 5, LL. 6-19).
Regarding claim 4, Ingemann teaches that the sealing ring 20 is adhered to the upper surface 13 of the flange 12 and that such packaging containers are commonly sealed with the aid of adhesive (Fig. 1c; col. 1, LL. 41-47; col. 5, LL. 6-19), such that it would have been obvious to one of ordinary skill in the art to adhere the sealing ring 20 to the upper surface 13 of the flange 12 by adhesive.

Regarding claim 6, while Ingemann does not specifically teach how the sealing ring 20 is made, Smyers teaches that the sealing ring 70 may be provided in the form of a filament of heat sealable (weldable) material (Fig. 1b-d; [0025]), such that it would have been obvious to one of ordinary skill in the art to likewise select a filament for the sealing ring 20 of Ingemann.
Regarding claim 10, Ingemann teaches providing all or a portion of the tray 10 with a barrier layer 72 adapted to enhance a shelf life of the contents (Fig. 7b; col. 11, LL. 59-65).  While Ingemann does not specifically teach that the barrier layer 72 is coated, Ingemann teaches that a barrier layer 74 may be formed as a coating on the sealing ring 20 (Fig. 7c; col. 4, LL. 14-18; col. 11, LL. 65-68; clm. 16), so that it would have been obvious to one of ordinary skill in the art to alternatively form the barrier layer 72 of the tray 10 as a coating.  Moreover, even where the barrier layer 72 is provided as a middle layer of the tray 10 (as in Fig. 7b), the internal layer of the tray 10 providing the upper surface 13 (to which a flexible film 40 is adhered via the sealing ring 20 [Fig. 1c, 7b; col. 4, LL. 57-66]) may be considered a coating adapted to improve adherence of a flexible film to the tray.
.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingemann and Smyers as applied to claims 1-6, 10, and 14 above, and further in view of either one of Leonzo et al. (US 2005/0279106) or Sakai et al. (US 2017/0047614).
Regarding claim 7, Ingemann in view of Smyers does not specifically teach one of the claimed materials for the filament of the sealing ring 20.  However, it is well known in the art that materials such as polyethylene, polypropylene, etc. are effective compositions for sealing rings or gaskets of containers, as evidenced by Leonzo et al. (Abstract; Fig. 3; [0026]) and Sakai et al. (Abstract; Fig. 1; [0081]), such that it would have been obvious to one of ordinary skill in the art to select such materials for the filament of Ingemann in view of Smyers.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingemann and Smyers as applied to claims 1-6, 10, and 14 above, and further in view of Imai et al. (US 2004/0099987).
	Regarding claim 8, Ingemann teaches that such packaging containers are commonly sealed with the aid of adhesive (col. 1, LL. 41-47).  Further, it is known in the art to form sealing rings of containers from a material comprising a blend of an adhesive and a substrate in which the adhesive has an affinity for the abutting container surface, 
Regarding claim 9, Ingemann teaches that the container further comprises a flexible film 40 adhered to the sealing ring 20 to cover and enclose the cavity (Fig. 1a-c, 3a-c; col. 5, LL. 6-19; col. 7, LL. 24-27).  Ingemann teaches that such packaging containers are commonly sealed with the aid of adhesive (col. 1, LL. 41-47).  Further, it is known in the art to form sealing rings of containers from a material comprising a blend of an adhesive and a substrate in which the adhesive has an affinity for the abutting container surface, thereby improving adhesion between the sealing ring and the container, as evidenced by Imai et al. (Abstract; Fig. 1; [0001-0002, 0006, 0009, 0015, 0029, 0041]).  Thus, it would have been obvious to one of ordinary skill in the art to likewise select a material comprising a blend of an adhesive and a substrate in which the adhesive has an affinity for the flexible film 40 for the filament of Ingemann in view of Smyers, in order to ensure effective sealing with the flexible film 40.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingemann and Smyers as applied to claims 1-6, 10, and 14 above, and further in view of Meyer (US 2008/0068178).

Regarding claim 12, Ingemann does not specifically teach disposing a near field communication (NFC) chip into a recess defined by the flange 12 and held in place at least partially by the sealing ring 20.  However, Meyer also teaches making a packaging container 20 comprising a rigid receptacle 26 and a sealing member (liner disk 62) applied to the upper surface of the receptacle 26 (Abstract; Fig. 5; [0014]).  Meyer teaches that by disposing a near field communication (NFC) chip 48 into a recess defined by the upper surface of the receptacle 26 and held in place at least partially by the sealing member 62, the NFC chip can help identify the container and indicate whether or not the container has been previously opened (Abstract; [0014]).  Therefore, it would have been obvious to one of ordinary skill in the art to similarly dispose a near field communication (NFC) chip into a recess defined by the flange 12 and held in place .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingemann and Smyers as applied to claims 1-6, 10, and 14 above, and further in view of Phaneuf et al. (US 2012/0217244).
Regarding claim 13, Ingemann does not specifically teach embedding a near field communication (NFC) chip into the sealing ring 20.  However, Phaneuf et al. similarly teach making a packaging container having a sealing ring 22a providing sealing between a tray 12 and a lid 15 (Abstract; Fig. 1, 21; [0055, 0058]).  Phaneuf et al. teach that by embedding a near field communication (NFC) chip 27 into the sealing ring 22a, the NFC chip may be programmed to track the packaging container and/or provide information about the contents (Abstract; Fig. 1; [0058, 0065-0067]).  Therefore, it would have been obvious to one of ordinary skill in the art to embed a near field communication (NFC) chip into the sealing ring 20 of Ingemann, in order to provide the tracking and informational benefits taught by Phaneuf et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745